Citation Nr: 1413940	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  10-42 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an effective date earlier than April 29, 2008 for the grant of service connection for degenerative disc disease of the low back, to include on the basis of clear and unmistakable error (CUE) in a February 1995 rating decision. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Rutkin, J.M.
INTRODUCTION

The Veteran served on active duty from July 1992 to September 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran testified at a December 2013 hearing before the undersigned.  A transcript is of record. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

While the Board regrets the delay, further development is warranted before an informed decision can be issued, and to ensure that the matter on appeal is afforded every due consideration. 

Appropriate efforts should be made to obtain the Veteran's complete VA treatment records from the Hampton, Virginia VA Medical Center (VAMC) dating from September 1994.  In this regard, the Veteran testified at the December 2013 hearing that he had received treatment for low back problems at the Hampton VAMC "right after" he separated from active service.  Such records would have a bearing on whether CUE was committed in the February 1995 rating decision initially denying service connection for a back disorder, as the denial was on the basis that the Veteran's in-service back problems had resolved prior to separation and that there was no evidence of a current back disorder at the time.  Whether CUE was committed in that decision in turn affects the determination of the proper effective date of service connection for the Veteran's low back disorder.  See 38 C.F.R. §§ 3.105(a), 3.400(k) (2013).  

CUE can only be based on the evidence of record that existed at the time of the decision.  See Porter v. Brown, 5 Vet. App. 233 (1993); Damrel v. Brown, 6 Vet. App. 242, 245 (1994).  While VA treatment records were not in the claims file at the time of the March 1995 rating decision, for VA decisions issued on or after July 21, 1992, the evidence of record includes relevant documents possessed by VA that could reasonably be expected to be a part of that record, including any VA treatment records, notwithstanding the fact that they were not in the claims file at the time.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that records generated by VA facilities that may have an impact on the adjudication of a claim are in the constructive possession of the decision maker, regardless of whether those records are physically on file);VAOPGCPREC 12-95 (May 10, 1995).  Thus, when the March 1995 rating decision was issued, the record would include any VA treatment records reflecting back problems at the time.

Accordingly, the case is REMANDED for the following actions:

1. Make appropriate efforts to obtain the Veteran's complete VA treatment records from the VAMC in Hampton, Virginia dating from September 1994 to December 1996.  Such efforts must continue until a negative response is received or there is otherwise sufficient reason to conclude that further efforts to obtain them would be futile. 

All efforts to obtain these records must be documented and associated with the claims file, including any negative responses received.  The Veteran must also be notified of any failure to obtain the records, the efforts made to obtain them, what further action, if any, will be taken, and that it is ultimately his responsibility to submit them. 

2. Then, after completing any other development that may be warranted, readjudicate the earlier effective date and CUE issues on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
P.M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


